PRESS RELEASE CZN-TSX CZICF-OTCBB FOR IMMEDIATE RELEASE MEMORANDUM OF UNDERSTANDING SIGNED WITH PARKS CANADA Vancouver, British Columbia, July 31, 2008 - Canadian Zinc Corporation (TSX: CZN; OTCBB: CZICF) (the “Company” or “Canadian Zinc”)is pleased to report that Canadian Zinc and the Parks Canada Agency have entered into a Memorandum of Understanding (“MOU”) with regard to the expansion of the Nahanni National Park Reserve and the development of the Prairie Creek Mine. In the MOU: · Parks Canada and Canadian Zinc agree to work collaboratively, within their respective areas of responsibility, authority and jurisdiction, to achieve their respective goals of an expanded Nahanni National Park Reserve and an operating Prairie Creek Mine. · Parks Canada recognizes and respects the right of Canadian Zinc to develop the Prairie Creek Mine and will manage the expansion of Nahanni National Park Reserve so that the expansion does not in its own right negatively affect development of, or reasonable access to and from, the Prairie Creek Mine. · Canadian Zinc accepts and supports the proposed expansion of the Nahanni National Park Reserve and will manage the development of the Prairie Creek Mine so the mine does not, in its own right, negatively affect the expansion of the Nahanni Park. The Parties agree to make every reasonable effort to address issues of common interest and build a strong working relationship, including convening a Technical Team which will better identify, define and consider issues of common interest, including, among other things, access to and from the Prairie Creek Mine through the proposed expanded Park and the park boundaries around the Prairie Creek Mine properties. The Parties have also agreed to share with one another and the Technical Team any existing technical and scientific information relevant to a discussion and analysis of issues of common interest to the Parties. The MOU, which is valid for three years is intended to cover the period up to the development of the Prairie Creek Mine (Phase I) and may be amended or renewed as agreed by the Parties and may be terminated by either party on not less than three months written notice.It is contemplated that the Phase I MOU will be replaced by a further MOU (Phase II) which will address the operation of the mine and the expanded Park. The MOU is an expression of the mutual intentions of the parties and is not legally binding or enforceable.The MOU does not create any new powers or duties or alter or affect any rights, powers or duties established by law, including by the Parks Canada Agency Actand the Canada National Parks Act,or result in the Parties relinquishing any right, jurisdiction, power, privilege, prerogative or immunity. To the extent that the Prairie Creek Mine is subject to regulatory or government processes, including hearings, Parks Canada reserves the right, while recognizing the intent of the MOU, to participate in any such process and take such positions as it sees fit and the MOU does not constrain Parks Canada from doing so, subject only to the understanding that Parks Canada has agreed not to object to or oppose, in principle, the development of the Prairie Creek Mine. “We are pleased to have signed this cooperation agreement with Parks Canada which will facilitate both parties achieving our mutual objectives.” said John F. Kearney, Chairman of Canadian Zinc Corporation. “The exclusion of the Prairie Creek Mine from the proposed Nahanni National Park expansion area has brought clarity to the land use policy objectives for the region.Canadian Zinc believes that the Prairie Creek Mine and the expanded Nahanni National Park Reserve can co-exist and that, properly planned and managed, the expanded Park will not interfere with the operation of the Prairie Creek Mine and similarly that the operation of the mine will not adversely impactupon the Park or its ecological integrity,” Mr.
